Mr. Justice Gary delivered the opinion of the Court. Acting'upon the considerations which moved the Supreme Court in Van Meter v. Lovis, 29 Ill. 488, we dismiss this appeal. We are satisfied that the appellant has no case. The bill of exceptions is no part of this record. Zielmski v. Remus, 46 Ill. App. 596, has been followed in many cases. The fact that a stipulation is useless for the purpose expressed in it, is not enough to justify us to read it as effectual for a purpose not expressed. The stipulation is that “ the original bill of exceptions * * ' * may be incorporated * * * into the record,” which it would have been without the stipulation. The statute is that by agreement the bill may be incorporated in the “transcript of the record.” Appeal dismissed.